The Court:
It appears by the transcript that in the case of R. C. Maw-bray v. Dulce Descalso, that there was an appeal from the judgment of the Justice’s Court to the County Court. But it does not appear that the case was ever transferred to the Municipal Court of Appeals which had jurisdiction to hear and determine civil appeal cases which were directed to be transferred to it' from the County Court, and none other.
The defendant appeared in the Municipal Court of Appeals; and it is claimed that by so doing he submitted to its jurisdiction, and cannot now be heard to object to it. “The voluntary appearance of a defendant is equivalent to personal *299service of the summons upon him.” (C. C. P. 416). But the Municipal Court of Appeals could not acquire jurisdiction of the person of the defendant or the subject of the action except by a transfer from the County Court; and the law did not provide that the voluntary appearance of a defendant in the Municipal Court of Appeals should be equivalent to a transfer of the case to it from the County Court.
There were other points discussed which it is unnecessary to decide.
Judgment affirmed.